Case: 3:17-cv-00094-GFVT-EBA Doc #: 63 Filed: 12/12/19 Page: 1 of 2 - Page ID#: 1173




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                            CENTRAL DIVISION
                                               FRANKFORT

JUDICIAL WATCH, INC.,                                         )
                                                              )
           Plaintiff,                                         )
                                                              )          Civil No. 3:17-cv-00094-GFVT
UNITED STATES OF AMERICA,                                     )
                                                              )
           Plaintiff-Intervenor,                              )                        ORDER
                                                              )
v.                                                            )
                                                              )
ALISON LUNDEGRAN GRIMES, et al.,                              )

           Defendants.
                                                  *** *** *** ***

             This matter is before the Court on Plaintiff Judicial Watch’s Motion to Modify and

     Enforce the Consent Judgment. [R. 45.] Given the present status of the case, the Court believes

     that a hearing on the pending Motion to Modify and Enforce the Consent Judgment [R. 45] is

     necessary.1 Accordingly, and the Court being sufficiently advised, a hearing on the pending

     motion [R. 45] is SCHEDULED for Wednesday , December 18, 2019, at the hour of 1:30 p.m.

     at the United States District Courthouse in Frankfort, Kentucky.

             This the 12th day of December, 2019.




     1
      The Court recognizes there is a pending Motion to Intervene [R. 46] and a pending Motion to Strike. [R. 59.]
     However, while the Court will take these under consideration, this hearing is only regarding the pending Motion to
     Modify and Enforce the Consent Judgment. [R. 45.]
Case: 3:17-cv-00094-GFVT-EBA Doc #: 63 Filed: 12/12/19 Page: 2 of 2 - Page ID#: 1174




                                         2
